DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 07/30/2020 has been considered.

Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

	Claim objection(s) 

Claim 1 (line 5) is objected to because of the following informalities: The limitations “data” should be changed to “generated data”.  Appropriate correction is required.
Claim 12 (line 5) is also objected to because of the following informalities: The limitations “data” should be changed to “generated data”.  Appropriate correction is required.
13 (line 6) is also objected to because of the following informalities: The limitations “data” should be changed to “generated data”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (U.S PreGrant Publication No. 2013/0246915 A1, hereinafter ‘Ishibashi’).

With respect to claim 1, Ishibashi teaches an information processing apparatus (i.e., a PC 1, ¶0044) that causes an image forming apparatus to print document data (i.e., configured to control a printer 2, ¶0044), the information processing apparatus comprising: 
a hardware processor (i.e., preview data generation unit, ¶0026) that obtains document data to be printed (i.e., configured to acquire image data of a print job, ¶0026), 
determines whether a print preview process has been performed on the obtained document data (e.g., determines whether a print preview has been instructed (e.g., checked box or enabled), ¶0031), 
e.g., generate print data with RAW spool type when a determination unit determines that there is an instruction of preview display, ¶0031), and 
transmits the data for printing toward the image forming apparatus (e.g., transmitting the generated print data to the printer 2, ¶0030, ¶0050 - ¶0052). 

With respect to claim 2, Ishibashi teaches the information processing apparatus according to claim 1, wherein when the print preview process has not been performed on the obtained document data, the hardware processor specifies the obtained document data as the data for printing, or performs a rasterization process and image processing on the document data to generate the data for printing (e.g., if the print preview has not been instructed, then a print processing is executed without performing the preview display, ¶0098, ¶0099; or perform a spool type designated in the print job, Fig. 11, ¶0031).

With respect to claim 3, Ishibashi teaches the information processing apparatus according to claim 1, wherein when the print preview process has been performed on the obtained document data, the hardware processor obtains preview image data generated by the print preview process, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print preview has been instructed, then generate preview data and print data in order to be further transmitted to the printer 2, Fig. 11, ¶0030, ¶0050, ¶103).

With respect to claim 4, Ishibashi teaches the information processing apparatus according to claim 3, wherein when the print preview process has been performed on the obtained document data, and when the print preview process has been performed under a predetermined condition, the hardware e.g., a predetermined condition such that ALL pages have been completed, Fig. 11, ¶0113 - ¶0115).

With respect to claim 8, Ishibashi teaches the information processing apparatus according to claim 1, wherein the document data includes a plurality of pages; and wherein the hardware processor obtains the document data to be printed in units of pages, determines whether a print preview process has been performed on the obtained document data, generates data for printing corresponding to the document data based on whether the print preview process has been performed, and transmits the data for printing toward the image forming apparatus (e.g., the acquired image data of the print job consists a number of pages, ¶0062, Figs. 4, 5 & 13).

With respect to claim 9, Ishibashi teaches the information processing apparatus according to claim 1, wherein the print preview process is performed by the information processing apparatus, or by another information processing apparatus that has transmitted the document data to the information processing apparatus (e.g., Before generating and transmitting data, the print preview process is done by the PC having a printer driver for generating print data, ¶0043; even the printer 2 can be connected by a plurality of PCS as indicated in ¶0045).

With respect to claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Tomomatsu (U.S Patent No. 8,274,719 B2, hereinafter ‘Tomomatsu’).

With respect to claim 5, Ishibashi teaches the information processing apparatus according to claim 4, where Ishibashi teaches all the limitations of the dependent claim except for that the condition is the predetermined condition that determine that a resolution in the print review process is equal to a print resolution of the image forming apparatus.
e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu into Ishibashi because it would be predictably and advantageously to determine a resolution between the printer and the personal computer would obtain a print data which may include characters and graphical data converted (rasterized) into a bitmap form and displayed on a screen before the bitmap data is transmitted to a printer and to force the user to use a produced bitmap data with a low resolution for use of preview.

With respect to claim 10, Ishibashi teaches the information processing apparatus according to claim 1, but fails to teach: wherein when the print preview process is performed by the information processing apparatus, the print preview process is performed at a resolution equal to a print resolution of the image forming apparatus.
However, Tomomatsu teaches: when the print preview process is performed by the information processing apparatus, the print preview process is performed at a resolution equal to a print resolution of the image forming apparatus (e.g., Determining if the resolution of the preview file is the same resolution from printer information, in which includes resolution of the printer 107, Col 6 (lines 3 – 41) & Col 12 (lines 3 – 25), Fig. 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Tomomatsu into Ishibashi because it would .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Ueda et al. (U.S PreGrant Publication No. 2015/0082213 A1, hereinafter ‘Ueda’).

With respect to claim 6, Ishibashi teaches the information processing apparatus according to claim 4, but fails to teach: wherein the hardware processor determines whether the predetermined condition is satisfied by determining whether a print stamp function of the preview image data is enabled, and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing.
However, in the same field of endeavor of preview, Ueda teaches: wherein the hardware processor determines whether the predetermined condition is satisfied by determining whether a print stamp function of the preview image data is enabled (Ueda: e.g., determining whether a print stamp function on a preview image is enabled, ¶0123, ¶0128, Fig. 18A), and wherein when the print stamp function is not enabled, the hardware processor obtains the preview image data, and specifies the obtained preview image data as the data for printing, or performs image processing on the preview image data to generate the data for printing (e.g., if the print stamp function is not enabled, then “terminates” the preview image that was used to be printing, ¶0128).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Ueda since Ueda suggested in ¶0128 that such modification of not enabling a print stamp .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Mori (U.S PreGrant Publication No. 2010/0027055 A1, hereinafter ‘Mori’).

With respect to claim 7, Ishibashi teaches the information processing apparatus according to claim 4, where Ishibashi teaches all the limitations of the dependent claim except that said predetermined condition is to be satisfied by determining whether time information of the print stamp function of the preview image data and current time information coincide. 
However, in the same field of endeavor of previewing image, Mori teaches: determining whether time information of the print stamp function of the preview image data and current time information coincide (Mori: e.g., corresponding at least a top secret stamp image 63 and at least a time stamp image 64 on a preview image 62 for an image data to be printed, ¶0069, ¶0138 - ¶0140, Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Mori since Mori suggested in ¶0069, ¶0138 - ¶0140 and Fig. 8 that such modification of including a stamp and time information would stamp and set the date in order to confirm that the preview has been officially reviewed, stored, or printed with additional information. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Suzuki (U.S PreGrant Publication No. 2017/0013139 A1, hereinafter ‘Suzuki’).

With respect to claim 11, Ishibashi teaches the information processing apparatus according to claim 1, but fails to teach: wherein when the print preview process is performed by the information a storage shared with another information processing apparatus that has transmitted the document data.  
However, Suzuki teaches: wherein when the print preview process is performed by the information processing apparatus, generated preview image data is stored in a storage shared with another information processing apparatus that has transmitted the document data (e.g., when the print preview is performed by a server device 200, generated preview image data is stored in a storage in said server device 200 shared with a client device 100 that has sent the print job, ¶0034, ¶0067, ¶0072 - ¶0073, Fig. 11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Ishibashi as taught by Suzuki since Suzuki suggested in ¶0067, ¶0072, Fig. 11 that such modification of storing generated preview data in a storage that is shared with client device 100 that has sent the print job would gather or collect the generated preview data in order to be further be edited in the future and avoid wasteful printing.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Hiramatsu (U.S PG Publication No. 2015/0138587 A1)1
Kakitsuba (U.S PG Publication No. 2014/0078539 A1)2
Ono (U.S PG Publication No. 2014/0078527 A1)3
Yoshida (U.S PG Publication No. 2006/0066899 A1)4

1This reference teaches a terminal device handing a file to be printed; determining whether a print preview is provided; if yes, generate print job and then transmit generated print job to the MFP. 
2This reference teaches and information processing apparatus acquiring image data; determining where print preview has been set “ON” when all pages are finished; generate print data and then send the generated print data to the printer.
3This reference teaches storing generated preview image in a preview image storage part 27 that is shared with a client terminal or portable terminal that originated the job.
4This reference teaches generating preview data, storing it and outputting via a printer.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674